Exhibit 10.66

OMNIBUS AMENDMENT

This Omnibus Amendment (this “Amendment”) is entered into as of November 29,
2006 by the parties hereto for the purpose of amending:

 

1. Lease Agreement. The Lease Agreement dated as of November 30, 2001 (the
“Lease”), between Wells Fargo Bank Northwest, National Association, as Owner
Trustee (the “Owner Trustee”) under S&F Trust 1998-1, as lessor (the “Lessor”),
and Smart & Final Inc., as lessee (“Lessee”). Capitalized terms used in this
Amendment, but not otherwise defined, are used as defined in the Lease Agreement
and the Participation Agreement described below, and all references to documents
shall be construed as such documents have been amended, modified or waived by
the parties thereto;

 

2. Lease Supplements/Memoranda of Leases. The Lease Supplements between the
Lessor and the Lessee described on Schedule 1 to this Amendment (the “Lease
Supplements”), memoranda (the “Memoranda of Leases”) of which were recorded in
the jurisdictions where the Properties are located;

 

3. Credit Agreement. The Credit Agreement dated as of November 30, 2001 (the
“Credit Agreement”) among Wells Fargo Bank Northwest, National Association, as
Owner Trustee under S&F Trust 1998-1, as the Borrower (the “Borrower”),
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland,” New
York Branch (the “Agent”), as successor in interest to the initial Agent, and
the Lenders party thereto (the “Lenders”);

 

4. Notes. The Notes executed by the Owner Trustee in favor of the Lenders
pursuant to the Credit Agreement (collectively, the “Notes”);

 

5. Trust Agreement. The Trust Agreement dated as of November 13, 1998 (the
“Trust Agreement”) among the several Holders from time to time party thereto
(the “Holders”) and the Owner Trustee;

 

6. Certificate. The Certificates delivered by the Owner Trustee under the Trust
Agreement;

 

7. Participation Agreement. The Participation Agreement dated as of November 30,
2001 (the “Participation Agreement”) among the Lessee, the various persons who
are parties thereto as Guarantors, the Owner Trustee, the Holders, the Lenders
and the Agent.

RECITALS

A. The Lessee desires to (i) extend the Expiration Date of the Lease, the
Maturity Date of the Notes and the Certificates from November 29, 2006 until
May 29, 2007, (ii) modify the yield or interest payable on the Notes and
Certificates, (iii) modify the amortization schedules attached to the Lease
Supplements, the Notes and the Certificates to read as set forth on Schedules 2,
3, and 4, respectively, to this Amendment, (iv) modify the Prepayment Fee and
(iv) make related changes in the Operative Agreements.

B. The Lessee, the Owner Trustee, the Borrower, the Lenders, the Holders, and
the Agent have agreed to make the changes requested by the Lessee on the terms,
and subject to the conditions, contained in this Amendment.

 

1



--------------------------------------------------------------------------------

AGREEMENT TO AMEND

NOW, THEREFORE, for good and valuable consideration received, the parties to
this Amendment agree as follows:

1. Amendments to the Lease. Upon the effectiveness of this Amendment, each of
the parties to the Lease agrees that:

1(a) Term of Lease. Section 2.2 of the Lease is amended to read as follows:

“The term of this Lease with respect to each Property (the ‘Term’) shall begin
upon the Closing Date (the ‘Term Commencement Date’) and shall end on May 29,
2007 (the ‘Expiration Date’).”

1(b) Environmental Inspection. Section 10.2 of the Lease is amended to read as
follows: “Intentionally Omitted.”

1(c) Dispositions of Properties; Prepayment. New Sections 11.2(e), 11.2(f) and
11.2(g) are added immediately after Section 11.2(d) of the Lease to read as
follows:

“(e) Prepayment Upon Transfers of Other Properties. In addition to the
dispositions of Properties that may be made pursuant to the preceding Sections
11.2(a) through 11.2(d), subject to the satisfaction of the following conditions
precedent, Lessee may, at its own cost and expense, cause Lessor to (x) transfer
to a third party, without recourse or warranty (except as to the absence of
Lessor Liens) and on an “AS-IS, WHERE IS” basis, all right, title and interest
of Lessor in and to not more than three (3) Properties with an aggregate
Termination Value of not more than the lesser of $15,000,000 and the aggregate
Net Cash Proceeds concurrently applied to prepayment of Lessee’s obligations
under the Operative Agreements and (y) furnish to or as directed by Lessee a
Deed evidencing such transfer:

“(i) no Lease Default or Lease Event of Default shall have occurred and be
continuing,

“(ii) Lessee shall have received the prior written consent of Agent, and

“(iii) Lessee shall have given not less than 30 days’ prior written notice to
Lessor.

“(f) Optional Prepayments. In addition to any prepayments that may be payable by
Lessee pursuant to the other provisions of this Section 11.2, Lessee may, upon
not less three (3) Business Days’ prior written notice to Lessor, at any time
and from time to time prepay amounts payable under this Lease and the other
Operative Agreements.

“(g) Application of Payments. Lessor will apply payments received pursuant to
Sections 11.2(e) and 11.2(f) above to Lessee’s obligations (including the
obligation to pay Termination Value) under the Operative Agreements, whether not
then due, in any order and in such proportions as Lessor elects.”

1(d) Notice for Purchase or Remarketing of Properties. The first two sentences
in Section 20.1 of the Lease are amended to read as follows:

 

2



--------------------------------------------------------------------------------

“Subject to Section 21.1, not less than 60 and no more than 120 days prior to
the Expiration Date or (respecting the Purchase Option only) any Payment Date,
Lessee may give Lessor irrevocable written notice (the ‘Election Notice’) that
Lessee is electing to exercise either (a) the option to purchase all, but not
less than all, the Properties on the Expiration Date or on the Payment Date
specified in the Election Notice (the ‘Purchase Option’) or (b) with respect to
an Election Notice given in connection with the Expiration Date only, the option
to remarket all, but not less than all, the Properties to a Person other than
Lessee or any Affiliate of Lessee and cause a sale of such Properties to occur
on the Expiration Date pursuant to the terms of Section 22.1 (the ‘Sale
Option’). If Lessee does not give an Election Notice indicating the Purchase
Option or the Sale Option at least 60 and not more than 120 days prior to the
Expiration Date, then Lessee shall be deemed to have elected the Purchase
Option.”

1(e) Third Party Sale Option; Environmental Site Assessment. The first sentence
of Section 20.3(b) of the Lease is amended to read as follows:

“In the event Lessee exercises the Sale Option then, as soon as practicable and
in all events not less than 30 days prior to the Expiration Date, Lessee at its
expense shall cause to be delivered to Lessor a Phase I environmental site
assessment for each of the Properties, prepared within 30 days of its delivery
to Lessor by the Environmental Consultant and in form, scope and content
satisfactory to Lessor and the Majority Holders acting in good faith.”

2. Amendments to Lease Supplements, Memoranda of Lease. Upon the effectiveness
of this Amendment, the schedule to each of the Lease Supplements is amended to
read, respectively, as set forth in Schedule 2 to this Amendment, and each of
the Memoranda of Lease is amended by a Supplement to Memorandum of Lease
substantially in the form of Schedule 5 to this Amendment. Each Supplement to
Memorandum of Lease shall be duly completed and recorded by the Lessee in the
official records of the jurisdiction where the underlying Property is located as
promptly as practicable following the effectiveness of this Amendment.

3. Amendments to the Credit Agreement. Upon the effectiveness of this Amendment,
the Borrower, the Agent and the Lenders party to the Credit Agreement agree that
the Credit Agreement is amended, and the Lessee consents to amending the Credit
Agreement, as follows:

3(a) Prepayments. Section 2.6(a) of the Credit Agreement is amended to read as
follows:

“(a) The Borrower may at any time, prepay the Loan, in whole or in part, without
setoff, deduction or counterclaim, upon at least three Business Days’
irrevocable notice to the Agent, specifying the date and amount of principal to
be prepaid. The Agent shall promptly notify each Lender of the content of any
prepayment notice. The principal amount specified in a prepayment notice,
together with all accrued and unpaid interest thereon, any Prepayment Fees and
any other amounts owing to the Agent or any Lender shall be due and payable on
the date specified in the notice. The Agent shall apply and pay such amounts in
accordance with Section 8.7(b)(iii) of the Participation Agreement.”

3(b) Change in Law, Etc. Section 2.7 of the Credit Agreement is amended to read
as follows:

“If any change in law, rule or regulation shall: (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement

 

3



--------------------------------------------------------------------------------

against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate) or (ii) subject any Lender to any tax of any kind whatsoever
with respect to the Eurodollar Rate or change the basis of taxation of payments
to such Lender in respect thereof (except for taxes measured by the gross income
of such Lender); or (iii) impose on any Lender or the London interbank market
any other condition, cost or expense affecting the Eurodollar Rate; and the
result of any of the foregoing shall be to increase the cost to such Lender of
carrying the Loan as a loan bearing interest calculated based on the Eurodollar
Rate or to reduce the amount of any such sum received or receivable by such
Lender then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.”

3(c) Interest. Section 2.8(a) of the Credit Agreement is amended to read as
follows:

“(a) (i) Except as otherwise expressly provided in this Agreement, each Lender’s
portion of the outstanding principal amount of the Loan shall bear interest at
the rate per annum specified in this Section 2.8(a). Interest is calculated on
the basis of a year of 360 days for the actual days elapsed.

“(ii) By written notice to Agent and Borrower substantially in the form of
Exhibit A to the First Amendment to the Omnibus Amendment dated November 29,
2006 among Agent, Lenders, Borrower, Lessee and certain other parties, Lessee
may, from time to time, on the condition that no Event of Default has occurred
and is continuing and subject to the other provisions of this Agreement, elect
(and Borrower will be deemed to have elected) to cause interest on all or any
portion of the Loan during any Interest Period therefor to accrue at a rate per
annum equal to the sum of the Eurodollar Rate for such Interest Period plus the
Applicable Percentage in effect from time to time. Each such notice shall
specify the amount of the Loan to which such notice applies (which amount shall
be not less than Five Million Dollars ($5,000,000) or any multiple of One
Hundred Thousand Dollars ($100,000) in excess thereof) and the first day and
duration of the relevant Interest Period and shall be received by Agent before
9:00 a.m. (Pacific time) three Business Days prior to the first day of such
Interest Period.

“(iii) Unless Borrower elects, in accordance with this Agreement, to cause all
or any portion of the Loan to bear interest calculated based on the Eurodollar
Rate, the Loan will bear interest at a rate per annum equal to the Base Rate. On
the last day of each Interest Period, the portion of the Loan bearing interest
calculated based on the Eurodollar Rate for such Interest Period shall
automatically bear interest at the Base Rate except to the extent that Borrower
has elected to pay interest on all or any portion of such amount (subject to the
minimum and multiple amounts described in the preceding clause (ii)) for a new
Interest Period commencing on such day in accordance with this Section 2.8(a).

“(iv) Each notice by Borrower under this Section 2.8(a) shall be irrevocable
upon receipt by Agent, and Borrower shall indemnify each Lender against any
loss, cost or expense incurred by each such Lender as a result of any failure to
fulfill on or before the date specified by such notice the applicable conditions
contained in this Section 2.8(a), including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other

 

4



--------------------------------------------------------------------------------

funds acquired by such Lender to fund such portion(s) of the Loan at an interest
rate calculated based on the Eurodollar Rate.

“(v) Notwithstanding the foregoing, (A) if the Agent shall determine in good
faith (which determination shall be conclusive) that the Eurodollar Rate cannot
be determined in accordance with the definition thereof or if Majority Lenders
notify the Agent that the Eurodollar Rate will not adequately reflect the cost
to such Lenders of making, funding or maintaining the Loan on such basis, the
Agent shall forthwith so notify the Borrower and the Lenders, whereupon (i) the
Loan will automatically, on the last day of the then existing Interest Period,
convert to bearing interest calculated equal to the Base Rate and the obligation
of the Lenders to maintain the Loan as an obligation bearing interest calculated
based on the Eurodollar Rate shall be suspended until the Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist; and (B) upon the occurrence and during the
continuance of any Event of Default, on the last day of the then existing
Interest Period, the Loan shall be converted to bearing interest calculated
equal to the Base Rate and the obligation of the Lenders to accrue interest
calculated based on the Eurodollar Rate shall be suspended.

“(vi) Interest on the Loan shall be due and payable on each Payment Date.”

4. Amendments to Notes. Upon the effectiveness of this Amendment, the Owner
Trustee in its capacity as the Borrower and each of the Lenders holding a Note
agree that each such Note is amended, and the Lessee consents to amending the
Notes, as follows:

4(a) Interest. The Notes are amended to delete the rate indicated in the header
of such Notes and to replace the second sentence in the Notes to read as
follows:

“The Borrower agrees to pay interest on the unpaid principal amount from time to
time outstanding in like money at the Agent’s office at the rate and on the
dates specified in Section 2.8 of the Credit Agreement.”

4(b) Schedules. The Schedules to the Notes are amended, respectively, to read as
set forth on Schedule 3 to this Amendment.

5. Amendments to Trust Agreement. Upon the effectiveness of this Amendment, the
Owner Trustee and each Holder of a Certificate agree that the Trust Agreement is
amended, and the Lessee consents to amending the Trust Agreement, as follows:

5(a) Early Return of Advances. Section 3.4(a) of the Trust Agreement is amended
to read as follows:

“(a) The Owner Trustee may at any time prepay the Holder Advance, in whole or in
part, without setoff, deduction or counterclaim, upon at least three Business
Days’ irrevocable notice to the Agent, specifying the date and amount of
principal to be prepaid. The Agent shall promptly notify each Holder of the
content of any prepayment notice. The principal amount specified in a prepayment
notice, together with all accrued and unpaid interest thereon, any Prepayment
Fees and any other amounts owing to the Agent or any Holder shall be due and
payable on the date specified in the notice. The Agent shall apply and pay such
amounts in accordance with Section 8.7(b)(iii) of the Participation Agreement.”

 

5



--------------------------------------------------------------------------------

5(b) Holder Yield. Section 3.7 of the Trust Agreement is amended to read as
follows:

“3.7 Holder Yield.

“(a) Except as otherwise expressly provided in this Agreement, each Holder
Advance shall bear interest at the rate per annum specified in this Section 3.7.
Interest is calculated on the basis of a year of 360 days for the actual days
elapsed. Such interest is the ‘Holder Yield.’

“(b) By written notice to Agent and the Owner Trustee substantially in the form
of Exhibit A to the First Amendment to the Omnibus Amendment dated November 29,
2006 among Agent, Lessee, Owner Trustee and certain other parties, Lessee may,
from time to time, on the condition that no Event of Default has occurred and is
continuing and subject to the other provisions of this Agreement, elect to cause
interest on all or any portion of a Holder Advance during any Interest Period
therefor to accrue at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period plus the Applicable Percentage in effect from time to
time. Each such notice shall specify the amount of the Holder Advance to which
such notice applies (which amount shall be not less than One Million Dollars
($1,000,0000) or any multiple of One Hundred Thousand Dollars ($100,000) in
excess thereof) and the first day and duration of the relevant Interest Period
and shall be received by Agent before 9:00 a.m. (Pacific time) three Business
Days prior to the first day of such Interest Period.

“(c) Unless Lessee elects, in accordance with this Agreement, to cause all or
any portion of the Holder Advances to bear interest calculated based on the
Eurodollar Rate, the Holder Advances will bear interest at a rate per annum
equal to the Base Rate. On the last day of each Interest Period, the portion of
the Holder Advances bearing interest calculated based on the Eurodollar Rate for
such Interest Period shall automatically be converted to paying interest at the
Base Rate except to the extent that the Lessee has elected to pay interest on
all or any portion of such amount (subject to the minimum and multiple amounts
described in the preceding clause (ii)) for a new Interest Period commencing on
such day in accordance with this Section 3.7.

“(d) Each notice by Lessee under this Section 3.7 shall be irrevocable upon
receipt by Agent and Owner Trustee, and Lessee shall indemnify each against any
loss, cost or expense (all of which shall be included in the ‘Holder Yield’)
incurred by each Holder as a result of any failure to fulfill on or before the
date specified by such notice the applicable conditions contained in this
Section 3.7, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Holder to fund such
portion(s) of the Holder Advances at an interest rate calculated based on the
Eurodollar Rate.

“(e) Notwithstanding the foregoing, (i) if the Agent shall determine in good
faith (which determination shall be conclusive) that the Eurodollar Rate cannot
be determined in accordance with the definition thereof or if Majority Holders
notify the Agent that the Eurodollar Rate will not adequately reflect the cost
to such Holders of making, funding or maintaining the Holder Advances on such
basis, the Agent shall forthwith so notify the Lessee and the Holder, whereupon
(i) the Holder Advances will automatically, on the last day of the then existing
Interest Period, convert to bearing interest calculated equal to the Base Rate
and the obligation of the Lenders to maintain the Loan as an obligation bearing

 

6



--------------------------------------------------------------------------------

interest calculated based on the Eurodollar Rate shall be suspended until the
Agent shall notify the Lessee that such Holders have determined that the
circumstances causing such suspension no longer exist; and (B) upon the
occurrence and during the continuance of any Event of Default, on the last day
of the then existing Interest Period, the Holder Advances shall be converted to
bearing interest calculated based on the Base Rate and the obligation of Holders
to accrue interest calculated based on the Eurodollar Rate shall be suspended.
All of the foregoing shall be included in the ‘Holder Yield.’

“(f) Interest on the Holder Advances shall be due and payable on each Payment
Date.

“(g) If any change in law, rule or regulation shall: (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Holder (except any reserve
requirement reflected in the Eurodollar Rate) or (ii) subject any Holder to any
tax of any kind whatsoever with respect to the Eurodollar Rate or change the
basis of taxation of payments to such Holder in respect thereof (except for
taxes measured by the gross income of such Holder); or (iii) impose on any
Holder or the London interbank market any other condition, cost or expense
affecting the Eurodollar Rate; and the result of any of the foregoing shall be
to increase the cost to such Holder of carrying the Holder Advances as a loan
bearing interest calculated based on the Eurodollar Rate or to reduce the amount
of any such sum received or receivable by such Lender then, upon request of such
Holder, the Owner Trustee will pay to such Holder such additional amount or
amounts as will compensate such Holder for such additional costs incurred or
reduction suffered.”

6. Amendments to Certificates. Upon the effectiveness of this Amendment, the
Owner Trustee and each Holder of a Certificate agree that each such Certificate
is amended, and the Lessee consents to amending the Certificates, as follows:

6(a) Holder Yield. The Certificates are amended to amend the “Holder Yield”
indicated in the header of such Certificates to read as follows

“Holder Yield: The rate from time to time specified in Section 3.7 of the Trust
Agreement (as defined below).”

6(b) Schedules. The Schedules to the Certificates are amended, respectively, to
read as set forth on Schedule 4 to this Amendment.

7. Amendments to Participation Agreement. Upon the effectiveness of this
Amendment, the Lessee, the Owner Trustee, the Agent, and the other parties to
the Participation Agreement agree that:

7(a) Ratable Application of Eurodollar Rate. Section 8.7(d) of the Participation
Agreement is amended to read as follows:

“(d) Notwithstanding anything in the Credit Agreement or Trust Agreement to the
contrary, the Lessee agrees that each request for calculation of interest based
on the Eurodollar Rate for an Interest Period will be a request that such
interest rate apply

 

7



--------------------------------------------------------------------------------

during such Interest Period to a ratable portion of amounts outstanding under
each of the Notes and Certificates, and all calculations and payments shall be
made accordingly.”

7(b) The Lessee’s Credit Agreement Rights. Section 9.1(a) of the Participation
Agreement is amended to read as follows:

“(a) the right, in the place and to the exclusion of the Borrower, to make
elections with respect to the interest rate applicable to the Loan, or any
portion thereof, including the commencement and duration of any Interest Period,
and to deliver notice of such elections to the Agent pursuant to Section 2.8(a)
of the Credit Agreement.”

7(c) The Lessee’s Trust Agreement Rights. Section 9.2(a) of the Participation
Agreement is amended to read as follows:

“(a) the right to make elections with respect to the interest rate applicable to
the Holder Advance, or any portion thereof, including the commencement and
duration of any Interest Period, and to deliver notice of such elections to the
Agent and the Owner Trustee pursuant to Section 3.7(b) of the Trust Agreement.”

7(d) Definitions. The definitions of “Business Day,” “Environmental Consultant,”
“Payment Date” and “Prepayment Fee” in Appendix A to the Participation Agreement
are amended and new definitions are added to Appendix A in correct alphabetical
order, all to read as follows:

“ ‘Applicable Percentage’ shall mean, in respect of Loans and Holder Advances
bearing interest calculated based on the Eurodollar Rate under each Note and
Certificate, the percentage set forth below:

 

Note or Certificate

   Applicable
Percentage  

A-1 Note

   0.725 %

A-2 Note

   0.725 %

B Note

   0.800 %

Certificate

   0.950 %

“ ‘Base Rate’ shall mean a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of
(a) the rate of interest established by Agent as its “prime rate,” with each
change in such rate to be effective for purposes of the Operative Agreements and
the transactions contemplated thereby without necessity of any action on the
part of any Person on the day on which such change is effective, it being
understood that such rate does not and shall not necessarily reflect the best or
lowest rate of interest available to the Agent’s best or preferred commercial
customers, and (b) l/2 of one percent above the Federal Funds Effective Rate.”

“ ‘Business Day’ shall mean a day of the year on which banks are not required or
authorized by law to close in Los Angeles, California or New York, New York and,
if such day relates to the Eurodollar Rate, means any such day on which dealings
in dollar deposits are conducted by and between banks in the London interbank
eurodollar market.”

“ ‘Cash’ shall mean cash and cash equivalents.”

 

8



--------------------------------------------------------------------------------

“ ‘Environmental Consultant’ shall mean such consultant of recognized standing
and reputation in the business of assessing hazardous materials exposure in, on
and under real property as may be selected by Lessee and approved by the Agent,
such approval not to be unreasonably withheld.”

“ ‘Eurocurrency Liabilities’ has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“ ‘Eurodollar Rate’ shall mean, for any Interest Period, an interest rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
rate per annum obtained by dividing (i) the rate per annum appearing on Reuters
Screen LIBOR Page as the London interbank offered rate for deposits in U.S.
dollars at approximately 11 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period
(provided, however, if more than one rate is specified on Reuters screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates) by
(ii) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period. If for any reason the rate described in the foregoing
clause is not available at the time of determination of the Eurodollar Rate for
any Interest Period, the term “Eurodollar Rate” shall mean, for any Interest
Period an interest rate per annum (rounded upwards, if necessary to the nearest
1/100 of 1%) equal to the rate per annum obtained by dividing (a) the rate per
annum appearing on Telerate Page 3750 (or any successor page) as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period by (b) a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage for such Interest Period.”

“ ‘Eurodollar Rate Reserve Percentage’ shall mean, for any Interest Period, the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurency Liabilities (or with respect to any other
category of liabilities that includes deposits by reference to which the
interest rate is determined having a term equal to such Interest Period.”

“ ‘Interest Period’ shall mean, if the Borrower or the Lessee, as the case may
be, elects to have all or a portion of the Loan or the Holder Advance bear
interest based on the Eurodollar Rate rather than the Base Rate pursuant to
Section 2.8(a) of the Credit Agreement or Section 3.7(b) of the Trust Agreement,
respectively, the one, two or three month period commencing on a Business Day
and ending on the corresponding day in the next, second or third month, as the
case may be, thereafter; provided, however, that (i) if the last day of an
Interest Period would not be a Business Day, the last day of such Interest
Period shall be extended to occur on the next succeeding Business Day unless
such extension would cause the last day of such Interest Period to occur in the
following month, in which case the last day of such Interest period shall be the
next preceding Business Day; (ii) if the first day of any Interest Period occurs
on a day of the month for which there is no numerically corresponding day in the
succeeding calendar month, such Interest Period shall end on the last Business
Day of the succeeding calendar month; and (iii) no Interest Period shall extend
beyond the Expiration Date.”

 

9



--------------------------------------------------------------------------------

“ ‘Net Cash Proceeds’ shall mean, with respect to the transfer of Property
pursuant to Section 11.2 of the Lease, the excess, if any, of (a) the sum of
Cash received in connection with such sale over (b) the out-of-pocket expenses
incurred by Lessee in connection with such transfer and income taxes reasonably
estimated to be actually payable within one year of the date of the relevant
asset sale as a result of any gain recognized in connection therewith.”

“Payment Date” shall mean (a) in respect of payment amounts determined with
reference to the Eurodollar Rate for any Interest Period, the last day of such
Interest Period, and, if such Interest Period exceeds one month, the last day of
each month falling during such Interest Period, (b) in respect of payment
amounts determined with reference to the Base Rate, the last day of each month
and (c) with respect to all amounts, the Expiration Date, and any other date on
which interest or Holder Yield in connection with a prepayment of principal on
the Loan or of the Holder Advance is due under the Credit Agreement or the Trust
Agreement.”

“ ‘Prepayment Fee’ shall mean, as of the date of any payment of the Loan or
Holder Advance, as applicable, is made if such date is not the last day of an
Interest Period, any actual loss, cost or expense (including any loss of
anticipated profits and any loss or expense arising from the reemployment of
funds obtained by a Lender or Holder to maintain such Loan or Holder Advance and
fees payable to terminate the deposits from which such funds were obtained). For
purposes of calculating the Prepayment Fee, each Lender and Holder shall be
deemed to have funded the Loan or Holder Advance by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, regardless of how the Loan or Advance was in fact so
funded. Absent manifest error, the Prepayment Fee shall equal the amount set
forth in a certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender for the amounts described in this definition and
delivered to Borrower.”

7. Conditions Precedent. This Amendment shall not be effective until the date
(the “Amendment Closing Date”) that each of the following conditions precedent
shall have been satisfied.

7(a) Certain Documents. The Agent shall have received all of the following, in
form and substance satisfactory to the Agent:

(i) Amendment, Supplement to Memoranda of Lease. This Amendment, duly executed
by the Lessee and each Guarantor, a Supplement to Memorandum of Lease with
respect to each party duly executed by the Lessee and the Agent, and any other
instrument, document or certificate required by the Agent to be executed or
delivered by the Lessee or any other Person in connection with this Amendment,
duly executed by them (collectively, the “Amendment Documents”);

(ii) Consent of Secured Parties. This Amendment duly executed by all of the
Lenders and Holders comprising the Secured Parties; and

(iii) Additional Information. Such additional documents, instruments and
information as the Agent may reasonably request to effect the transactions
contemplated hereby.

 

10



--------------------------------------------------------------------------------

7(b) Corporate Proceedings Satisfactory. All corporate proceedings taken in
connection with the transactions contemplated by this Amendment and all other
agreements, documents and instruments executed or delivered pursuant to it, and
all legal matters incident thereto, shall be satisfactory to the Agent.

7(c) No Lease Default or Lease Event of Default. No Lease Default or Lease Event
of Default shall have occurred and be continuing after giving effect to this
Amendment.

7(d) Fees. The Lessee shall have paid to each Lender (other than the Agent) an
amendments fee equal to $5,000 and to Agent such fees as may be separately set
forth in any fee letter executed with reference to this Amendment.

8. Representations and Warranties. Each Credit Party represents and warrants to
the Agent and the Secured Parties that, as of the date of and after giving
effect to this Amendment, (a) the execution, delivery and performance of this
Amendment and all other Amendment Documents executed or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
each Credit Party and will not violate any Credit Party’s certificate of
incorporation or bylaws, (b) all representations and warranties set forth in the
Lease and in any other Operative Agreement are true and correct as if made again
on and as of such date (except those, if any, that by their terms specifically
relate only to an earlier date, in which case such representations and
warranties are true and correct as of the earlier date), (c) no Lease Default or
Lease Event of Default has occurred and is continuing, and (d) the Lease and all
other Operative Agreements are and remain legal, valid, binding and enforceable
obligations in accordance with their terms.

9. Survival of Representations and Warranties. All representations and
warranties made by any Credit Party in this Amendment or any other Operative
Agreement shall survive the execution and delivery of this Amendment and the
other Operative Agreements, and no investigation by the Agent or the Secured
Parties, or any closing, shall affect the representations and warranties or the
right of the Agent and the Secured Parties to rely thereon.

10. Costs and Expenses. The Lessee shall pay on demand all reasonable costs and
expenses of the Agent (including the reasonable fees, costs and expenses of
counsel to the Agent) incurred in connection with the preparation, execution and
delivery of this Amendment.

11. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO
CONFLICT-OF-LAWS PRINCIPLES.

12. Execution. This Amendment may be executed in any number of counterparts and
by different Parties on separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument. A Party’s delivery of an executed
counterpart of this Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment.

13. Limited Effect. This Amendment relates only to the specific matters it
covers, shall not be considered to be a waiver of any rights any Secured Party
may have under the Operative Agreements, and shall not be considered to create a
course of dealing or to otherwise obligate any Secured Party to grant similar
waivers or execute any amendments under the same or similar circumstances in the
future.

 

11



--------------------------------------------------------------------------------

14. Ratification by Guarantors. Each Guarantor consents to this Amendment, and
each Guarantor acknowledges that its guaranty remains in full force and effect
without any modification.

15. Certain Waivers. Each Credit Party agrees that none of the Financing Parties
shall be liable under a claim of, and waives any claim against any Financing
Party based upon lender liability (including, but not limited to, liability for
breach of the implied covenant of good faith and fair dealing, fraud,
negligence, conversion, misrepresentation, duress, control and interference,
infliction of emotional distress, defamation and breach of fiduciary duty) as a
result hereof, the discussions conducted pursuant hereto, or any course of
action taken by any Financing Party in response thereto or arising therefrom.
This Section 12 shall survive the execution and delivery of this Amendment and
the expiration or termination of the Lease.

[Signature Page Following]

 

12



--------------------------------------------------------------------------------

LESSOR: Wells Fargo Bank Northwest, National Association, As Owner Trustee under
S&F Trust 1998-1 By:   /s/ Val T. Orton Name:   Val T. Orton Title:   Vice
President

 

13



--------------------------------------------------------------------------------

LESSEE: Smart & Final Inc. By:   /s/ Richard N. Phegley Name:   Richard N.
Phegley Title:   Senior Vice President &
Chief Financial Officer

 

14



--------------------------------------------------------------------------------

A-1 LENDER, A-2 LENDER, B LENDER AND HOLDER: Casino USA, Inc. By:   /s/ Andre
Delolmo Name:   Andre Delolmo Title:   President

 

15



--------------------------------------------------------------------------------

A-2 LENDER: General Electric Capital Corporation,
as successor in interest to GMAC Business Credit, LLC By:   /s/ Mark J. Dowling
Name:   Mark J. Dowling Title:   Duly Authorized Signatory

 

16



--------------------------------------------------------------------------------

A-2 LENDER:     NATIXIS     By:   /s/ Nicolas Regent     By:   /s/ P.J. van
Tulder Name:   Nicolas Regent     Name:   P.J. van Tulder Title:   Director    
Title:   Managing Director

 

17



--------------------------------------------------------------------------------

A-2 LENDER:     BNP Paribas Leasing Corporation     By:   /s/ Lloyd G. Cox    
By:   /s/ Barry Mendelsohn Name:   Lloyd G. Cox     Name:   Barry Mendelsohn
Title:   Managing Director     Title:   Director

 

18



--------------------------------------------------------------------------------

A-2 LENDER AND AGENT: Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.
“Rabobank Nederland,” New York Branch By:   /s/ Michelle S. Ruocco Name:  
Michelle S. Ruocco Title:   Vice President By:   /s/ Rebecca O. Morrow Name:  
Rebecca O. Morrow Title:   Executive Director

 

19



--------------------------------------------------------------------------------

B LENDER: GE Commercial Equipment Financing Corporation By:   /s/ Mark J.
Dowling Name:   Mark J. Dowling Title:   Duly Authorized Signatory

 

20



--------------------------------------------------------------------------------

GUARANTORS: American Foodservices Distributors Smart & Final Stores Corporation
Smart & Final Oregon, Inc. Port Stockton Food Distributors, Inc. Amerifoods
Trading Company Casino Frozen Foods, Inc. FoodService Specialists.Com, Inc. Okum
Produce International, Inc. HL Holding Corporation By:   /s/ Richard N. Phegley
Name:   Richard N. Phegley Title:   Senior Vice President &
Chief Financial Officer

 

21



--------------------------------------------------------------------------------

Schedule 1

Lease Supplements and Memoranda of Leases

1. Lease Supplement 1: Lakewood, CA Store, Site # 307. Memorandum of Lease
recorded as #01-2325396 at Los Angeles County, CA, on Dec. 6, 2001.

2. Lease Supplement 2: Fountain Valley, CA Store, Site #317. Memorandum of Lease
recorded as #20010884848 at Orange County, CA, on Dec. 5, 2001.

3. Lease Supplement 3: Pasadena, CA Store, Site #370. Memorandum of Lease
recorded as #01-2325403 at Los Angeles County, CA, on Dec. 6, 2001.

4. Lease Supplement 4: North Hollywood, CA Store, Site #374. Memorandum of Lease
recorded as #01-2325410 at Los Angeles County, CA, on Dec. 6, 2001.

5. Lease Supplement 5: Thousand Oaks, CA Store, Site #394. Memorandum of Lease
recorded as #2001-0245257-00 at Ventura County, CA, on Dec. 6, 2001.

6. Lease Supplement 6: Sacramento, CA Store, Site #404. Memorandum of Lease
recorded as Book 20011205 Page 2016 at Sacramento County, CA, on Dec. 5, 2001.

7. Lease Supplement 7: Redwood City, CA Store, Site #410. Memorandum of Lease
recorded as #2001-204137 at San Mateo County, CA, on Dec. 13, 2001.

8. Lease Supplement 8: West Glendale, CA Store, Site #415. Memorandum of Lease
recorded as #01-2325424 at Los Angeles County, CA, on Dec. 6, 2001.

9. Lease Supplement 9: Las Vegas, NV Store, Site #417. Memorandum of Lease
recorded as 2001 1205 .01838.

10. Lease Supplement 10: Fairfield, CA Store, Site #451. Memorandum of Lease
recorded as #2001-00143263 at Solano County, CA, on Dec. 6, 2001.

11. Lease Supplement 11: Stockton, CA Store, Site #452. Memorandum of Lease
recorded as #01199825 at San Joaquin County, CA, on Dec. 6, 2001.

12. Lease Supplement 12: Port Stockton, CA Distribution Center, Site #W750.
Memorandum of Lease recorded as #01199818 at San Joaquin Co., CA, on Dec. 6,
2001.

13. Lease Supplement 13: Fontana, CA Store, Site #353. Memorandum of Lease
recorded as #20010551804 at San Bernardino County, CA, on Dec. 5, 2001.

14. Lease Supplement 14: Buena Park, CA Store, Site #381. Memorandum of Lease
recorded as #20010884006 at Orange County, CA, on Dec. 5, 2001.

15. Lease Supplement 15: West Los Angeles, CA Store, Site #395. Memorandum of
Lease recorded as #01-2325417 at Los Angeles County, CA, on Dec. 6, 2001.

 

22



--------------------------------------------------------------------------------

16. Lease Supplement 18: Commerce, CA Distribution Center, Site #W601.
Memorandum of Lease recorded as #1-2325302 at Los Angeles County, CA, on Dec. 6,
2001.

17. Lease Supplement 19: Monrovia, CA Store, Site #314. Memorandum of Lease
recorded as #04-1151003 at Los Angeles County, CA, on May 7, 2004.

18. Lease Supplement 20: Carson, CA Store, Site #369. Memorandum of Lease
recorded as #04 1150963 at Los Angeles County, CA, on May 7, 2004.

19. Lease Supplement 21: Inglewood, CA Store, Site #457. Memorandum of Lease
recorded as #04 1150876 at Los Angeles County, CA, on May 7, 2004.

20. Lease Supplement 22: Los Angeles, CA Store, Site #459. Memorandum of Lease
recorded as #04 1150972 at Los Angeles County, CA, on May 7, 2004.

21. Lease Supplement 23: Moreno Valley, CA Store, Site #475. Memorandum of Lease
recorded as #2004-0341540 at Riverside County, CA, on May 7, 2004.

22. Lease Supplement 24: Huntington Park, CA Store, Site #479. Memorandum of
Lease recorded as #04-1150941 at Los Angeles County, CA, on May 7, 2004.

 

23



--------------------------------------------------------------------------------

Schedule 2

Revised Amortization Schedule to Lease Supplements

The Schedule to each Lease Supplement is amended to read as follows:

On each Payment Date, as defined in the Participation Agreement, a payment will
be due under all Lease Supplements equal to the amounts due on such date under
the Operative Agreements. The amount payable under each Lease Supplement shall
equal be a portion of such payment equal the Unamortized Balance reflected on
such Lease Supplement as of November 30, 2006 immediately prior to giving effect
to the first amendment thereto divided by the aggregate Unamortized Balance
reflected on all such Lease Supplements as of November 30, 2006 immediately
prior to giving effect to the first amendment thereto.

 

24



--------------------------------------------------------------------------------

Schedule 3

Revised Amortization Schedules to Notes

The Schedule attached to each of the Notes identified below is modified as
indicated below:

 

Casino A1 Note Tranche A1 Takedown: $16,100,000
Tranche A1 Balloon:      $16,100,000
A1 Rate:         See Credit Agreement Payment Date   Interest
Payment   Principal
Payment   Lease Payment   Unamortized
Balance See “Payment
Date” definition   See Credit
Agreement   $ 0.00   Same as Interest
Payment   $ 16,100,000 Expiration Date      
 
  Amount
Remaining
Outstanding   See Credit Agreement BNP A2 Note Tranche A1 Takedown: $3,500,000
Tranche A1 Balloon:      $3,454,880.29
A1 Rate:         See Credit Agreement Payment Date   Interest
Payment   Principal
Payment   Lease Payment   Unamortized
Balance See “Payment
Date” definition   See Credit
Agreement   $ 0.00   Same as Interest
Payment   $ 3,454,880.29 Expiration Date      
 
  Amount
Remaining
Outstanding   See Credit Agreement Natexis A2 Note Tranche A1 Takedown:
$5,262,295.08
Tranche A1 Balloon:     $5,194,457.02
A1 Rate:         See Credit Agreement Payment Date   Interest
Payment   Principal
Payment   Lease Payment   Unamortized
Balance See “Payment
Date” definition   See Credit
Agreement   $ 0.00   Same as Interest
Payment   $ 5,194,457.02 Expiration Date      
 
  Amount
Remaining
Outstanding   See Credit Agreement Rabobank A2 Note Tranche A1 Takedown:
$13,155,737.71
Tranche A1 Balloon:     $12,986,142.56
A1 Rate:         See Credit Agreement

Payment
Date   Interest
Payment   Principal   Lease
Payment   Unamortized

 

25



--------------------------------------------------------------------------------

         Payment       Balance See “Payment
Date” definition   See Credit
Agreement   $ 0.00   Same as Interest
Payment   $ 12,986,142.56 Expiration Date      
 
  Amount
Remaining
Outstanding   See Credit Agreement

 

26



--------------------------------------------------------------------------------

Casino A2 Note Tranche A1 Takedown: $10,455,737.70
Tranche A1 Balloon:     $10,320,949.19
A1 Rate:         See Credit Agreement Payment Date   Interest
Payment   Principal
Payment   Lease Payment   Unamortized
Balance See “Payment
Date” definition   See Credit
Agreement   $ 0.00   Same as Interest
Payment   $ 10,320,949.19 Expiration Date      
 
  Amount
Remaining
Outstanding   See Credit Agreement GECC A2 Note Tranche A1 Takedown:
$21,926,229.51
Tranche A1 Balloon:     $21,643,570.93
A1 Rate:         See Credit Agreement Payment Date   Interest
Payment   Principal
Payment   Lease Payment   Unamortized
Balance See “Payment
Date” definition   See Credit
Agreement   $ 0.00   Same as Interest
Payment   $ 21,643.570.93 Expiration Date      
 
  Amount
Remaining
Outstanding   See Credit Agreement GECC B Note Tranche A1 Takedown: $10,000,000
Tranche A1 Balloon:      $10,000,000
A1 Rate:         See Credit Agreement Payment Date   Interest
Payment   Principal
Payment   Lease Payment   Unamortized
Balance See “Payment
Date” definition   See Credit
Agreement   $ 0.00   Same as Interest
Payment   $ 10,000,000 Expiration Date      
 
  Amount
Remaining
Outstanding   See Credit Agreement Casino B Note Tranche A1 Takedown: $2,700,000
Tranche A1 Balloon:     $2,700,000
A1 Rate:         See Credit Agreement Payment Date   Interest
Payment   Principal
Payment   Lease Payment   Unamortized
Balance See “Payment
Date” definition   See Credit
Agreement   $ 0.00   Same as Interest
Payment   $ 2,700,000 Expiration Date       Amount   See Credit Agreement

 

27



--------------------------------------------------------------------------------

    Remaining
Outstanding  

 

28



--------------------------------------------------------------------------------

Schedule 4

Revised Amortization Schedules to Certificates

 

Casino Equity Tranche 1 Takedown: $4,000,000
Tranche 1 Balloon:     $4,000,000
Holder Yield:     See Certificate and Trust Agreement Payment Date   Interest
Payment   Principal
Payment   Lease Payment   Unamortized
Balance See “Payment
Date” definition   See “Holder
Yield” definition   $ 0.00   Same as Interest
Payment   $ 4,000,000 Expiration Date      
 
  Amount
Remaining
Outstanding   See Trust Agreement

 

29



--------------------------------------------------------------------------------

Schedule 5

Form of Supplement to Memorandum of Lease

 

WHEN RECORDED RETURN TO:

 

Morrison & Foerster LLP

555 West Fifth Street, Suite 3500

Los Angeles, CA 90013

Attn: Pauline Stevens, Esq.

   SPACE ABOVE THIS LINE FOR RECORDER’S USE

SUPPLEMENT TO MEMORANDUM OF LEASE AGREEMENT AND LEASE SUPPLEMENT

NO.     

(California Synthetic)

THIS SUPPLEMENT TO MEMORANDUM OF LEASE AGREEMENT AND LEASE SUPPLEMENT NO.     
(“Supplement”), dated as of November __, 2006, is by and between WELLS FARGO
BANK NORTHWEST, NATIONAL ASSOCIATION, having its principal office at 79 South
Main Street, Salt Lake City, Utah 84111, not individually, but solely as the
Owner Trustee under S&F Trust 1998-1, (hereinafter referred to as “Lessor”) and
SMART & FINAL INC., a Delaware corporation, with an office at 600 Citadel Drive,
Commerce, California 90040 (hereinafter referred to as “Lessee”).

WITNESSETH:

That for value received, Lessor and Lessee do hereby covenant, promise and agree
as follows:

1. Definitions. For purposes of this Supplement, capitalized terms used in this
Supplement and not otherwise defined herein shall have the meanings assigned to
them in the Memorandum of Lease Agreement and Lease Supplement No.      (the
“Memorandum”), which was recorded on                      as
                     in the Official Records of the County of
                    ,                      to the lease of the Property
described in the attached Exhibit A pursuant to the Lease Agreement between
Lessor and Lessee dated as of November 30, 2001 (as such may be amended,
modified, extended, supplemented, restated and/or replaced from time to time,
including, without limitation, pursuant to the Lease Supplement, as defined in
the Memorandum, the “Lease”).

2. Modification of Memorandum. To reflect that the Lease has been modified to
extend its termination date from November 29, 2006 until May 31, 2007 and in
certain other respects pursuant to an Omnibus Amendment dated November __, 2006
among Lessor, Lessee and certain other parties, Lessor and Lessee have agreed to
record this Supplement and further agree that the date of “November 29, 2006”
appearing in Section 3 of the Memorandum is amended to read “May 31, 2007.”

3. Effect of Supplement. The purpose of this instrument is to modify the
Memorandum to give notice of the matters described herein to the same extent as
if the terms, covenants and conditions contained in the agreements referenced
herein were fully set forth in the Memorandum and herein. This Supplement shall
not modify in any manner the terms, conditions or intent of the Lease and the
parties agree that this Supplement is not intended nor shall it be used to
interpret the Lease or determine the intent of the parties under the Lease or
the Lease Supplement.

 

1



--------------------------------------------------------------------------------

[The remainder of this page has been intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this instrument as of
the day and year first written.

 

LESSOR:

WELLS FARGO BANK NORTHWEST, N.A., not

individually, but solely as the Owner Trustee under

S&F Trust 1998-1

By:        Val T. Orton, Vice President

Wells Fargo Bank Northwest, National Association

79 South Main Street

Salt Lake City, Utah 84111

Attn: Val T. Orton

Vice President

LESSEE: SMART & FINAL INC., a Delaware corporation By:       

Richard N. Phegley, Senior Vice President

and Chief Financial Officer

Smart & Final Inc.

600 Citadel Drive

Commerce, California 90040

Attn: Richard Phegley

Senior Vice President and Chief Financial Officer

 

3



--------------------------------------------------------------------------------

STATE OF                                     COUNTY OF
                                On                                         
                         before me,                                         
                                                                      personally

(insert name and title of the officer),

appeared _________________________________________________________________________________________________

_________________________________________________________________________________________________________
_________________________________________________________________________________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal.

 

    Signature of Notary (Seal)

 

4



--------------------------------------------------------------------------------

STATE OF                                     COUNTY OF
                                On                                         
                         before me,                                         
                                                                      personally

(insert name and title of the officer),

appeared _________________________________________________________________________________________________

_________________________________________________________________________________________________________
_________________________________________________________________________________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal.

 

    Signature of Notary (Seal)

 

5



--------------------------------------------------------------------------------

Exhibit A

Property Description

 

6



--------------------------------------------------------------------------------

Exhibit A

Form For Election of Eurodollar Rate

Date:                     ,         

 

To: Cooperatieve Centrale Raiffeisen-Boerleenbank B.A.,

“Rabobank Nederland,” New York Branch

Wells Fargo Bank Northwest, National Association

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 30,
2001 among Wells Fargo Bank Northwest, National Association, as Owner Trustee
(the “Owner Trustee”) under S&F Trust 1998-1, as the Borrower, Cooperatieve
Centrale Raiffeisen-Boerleenbank B.A., as the Agent, and the Lenders party
thereto (as amended, the “Credit Agreement”) and the Trust Agreement dated as of
November 13, 1998 among the Owner Trustee and the Holders party thereto (as
amended, the “Trust Agreement”). Terms defined in the Credit Agreement, the
Trust Agreement, and the Participation Agreement referenced therein are used in
this letter with the meanings given to them in those documents.

The undersigned hereby requests that, effective on                             ,
200   (a Business Day, which is not less than three Business Days after the date
of this notice), $                                 of the Loan and
$                                 of the Holder Advance (which amounts are
ratable between the Loan and the Holder Advance) shall bear interest at the
Eurodollar Rate, determined for an Interest Period of              (one, two or
three months) plus the Applicable Percentage.

This request conforms with all of the requirements of the Credit Agreement, the
Trust Agreement, the Participation Agreement and the other Operative Agreements.

 

Smart & Final Inc. By:      Name:      Title:     

 

 

Form For Election of Eurodollar Rate